        Case 7:19-cv-05387-PMH Document 110 Filed 04/15/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JINGYU CHEN,
                          Plaintiff,                         ORDER

                   -against-                                 19-CV-05387 (PMH)
YONG ZHAO CAI, et al.,
                          Defendants.


PHILIP M. HALPERN, United States District Judge:

       The Court held a conference by telephone this afternoon. Counsel for Plaintiff, counsel for

Defendants Yong Zhao Cai, Qian Y Cai, and Jiang Li (collectively “Cai Defendants”), counsel for

Defendants the Eastern US Buddha’s Study (Falun Dafa) Association, Inc., Friends of Falun Gong,

Inc., International Falun Dafa Association, Inc., New York Falun Dafa Association Corp., NY

Metropolitan Falun Dafa Association, Inc., Falun Gong Club of Orange County, Inc., Falun Dafa

Information Center, Inc., or Upstate New York Falun Dafa Association, Inc. (collectively

“Corporate Defendants”), and Defendant Kim K Cheung (“Cheung”) appeared. As explained on

the record during the conference, the Court directed as follows:

       1)      Corporate Defendants are granted leave to file a motion to dismiss the Second

Amended Complaint. The parties shall serve and file their papers in accordance with the following

schedule: (i) Corporate Defendants’ moving papers shall be served, not filed, on May 13, 2021;

(ii) Plaintiff’s opposition shall be served, not filed, on June 10, 2021; and (iii) Corporate

Defendants’ reply, if any, shall be served on June 30, 2021. Corporate Defendants and Plaintiff

are directed to file all motion documents on the reply date, June 30, 2021.

       2)      The close of discovery as to the Cai Defendants, Cheung, and non-parties

referenced during today’s conference is extended to and including July 15, 2021.
          Case 7:19-cv-05387-PMH Document 110 Filed 04/15/21 Page 2 of 2




         3)     Cheung is directed to participate in discovery – this includes responding to

counsel’s requests and making himself available for deposition. Should any party wish to depose

Cheung, they must provide a Mandarin or Cantonese interpreter. Cheung is reminded that he can

attend the parties’ depositions and he is encouraged to retain counsel.

         4)     The Court shall hold a status conference at 2:00 p.m. on July 19, 2021. At the time

of that conference, all parties shall call the following number: (888) 398-2342; access code

3456831.

         5)     The Status Conference scheduled previously for 11:30 a.m. on April 20, 2021 is

cancelled.

         The Clerk of the Court is respectfully directed to mail a copy of this Order to Cheung.

Plaintiff is directed to mail a copy of this Order to Cheung as well and to file proof of service on

the docket.

                                                  SO ORDERED:

Dated:     White Plains, New York
           April 15, 2021

                                                 PHILIP M. HALPERN
                                                 United States District Judge




                                                 2
